Title: To John Adams from Benjamin Lincoln, 11 September 1793
From: Lincoln, Benjamin
To: Adams, John



Dear Sir
Albany Septr. 11th. 1793—

Before this can reach you, you will be informed that our attempts to establish a peace with the hostiles tribes of Indians North of the Ohio has been ineffectual; and lest you should be perplexed with vague and uncertain accounts of the state of the business I have now taken up my pen to give you a short detail of the matter.—
On my arrival at Niagra the 25th. of May I was informed by the other Commissioners, who had been in, several days, that Colo. McGee had written to Governour Simcoe that the Indians would not be able to meet the Commissioners at Sandusky at the time appointed (viz first of June) and that as soon as they were ready he would give notice of it.
Tired with a state of inactivity and suspence, the Commissioners formed a resolution, that as soon as their Messenger returned from Philadelphia, they could go to Detroit which is only one days travel to the foot of the rapids of the Miami, where the Indians were assembled in private Council. This measure they supposed might save fifteen or twenty days, as the distance from the rapids to Niagara in between three and four hundred miles. On our application to the Governour for a vessel to carry us to Detroit we were answered that it was a military post that he was not the senior officer in Canada, therefore could not grant our request; but that we might go to the mouth of the river, about eighteen miles from the garrison. This proposition we met, as it placed us as near the Indians, as we should have been at Detroit; and gave up the pleasure of seeing that settlement the most important in upper Canada.
On the 26th. of June we left Niagara and reached Lake Erie 28, where the vessel was waiting our arrival. Here we were detained until the 5th: of July, when a vessel arrived with a large deputation from the council fire at the rapids aforesaid—Soon after they landed they gave the Commissioners notice that they wished to see them—They attended and informed us that they were sent by the nation of Indians, assembled at the rapids of the Miami, to meet us—That it was the wish of the Chiefs that their father the Governor of this Province should hear what they had to say, and our answers.—They wished that we might not be uneasy that as they did not meet us at the time first proposed the reason which caused the delay they would give at an other time—The Commissioners agreed to meet them in presence of the Governour at any time & place he and they should point out. Niagara was fixed on as the place of meeting.—
July the 7th. the Commissioners met the deputation in presence of the Governour & a number of Civil & military officers Captain Brandt then informed us that the reason why they had not assembled at Sandusky at the time appointed arose from the war like appearances on our part.—He then informed us that the people we saw were sent to represent the Indian who owns the lands north of the Ohio as their common property, and who were all of one mind one heart. That they came to speak to us for two reasons because your warriors being in our neighbour hood have prevented our meeting at the appointed place. The other to know if we were properly authorised to run and establish a new boundary line between the lands of the United States and the lands of the Indian nations. He assured us that it was still their desire to meet at the place appointed.—
He closed with wishing us to consider well on the business assuring us that he had spoken their sentiments in sincerity, considering themselves in the presence of the Great Spirit, from whom in times of danger they expected assistance—The Commissioners answered that they had attended to their speech, that they would take it into their serious consideration and give an answer on the morrow.—The fire was then covered up July 8th. we met the Indians, present as before, and delivered our answer which purported that under the appointment of the great Spirit we were again met whose assistance we hoped would be afforded to all of us—We then observed respecting the hostile appearances on our part that it gave us extreme regret that any reports of the kind should have taken place and have caused a delay in our meeting—That the nature of the case forbid all hostile incursions into their country during the treaty of Sandusky, that we were deputed by the great chief and the great council of the United States to treat with you of peace. That it was impossible they could act so deceitfully towards us their commissioners as well as towards them that General Washington had strictly forbidden all hostilities toward them until the treaty should be over that General Wayne and the Govers of the several States, bordering on the Ohio, have issued their several proclamations enforcing the strictest observance of the Presidential orders; and notwithstanding the precautions which had been taken, we would immediately after the present council should be over, find and express to the President desiring him to renew and strongly repeat his orders to the head warrior, not only to refrain from all hostilities against them, but to remain quiet at his post, untill the event of the treaty should be known.—
On the second point, whether we were properly authorized to run and establish a new boundary line, between their Lands and the Land of the United States, we answered them explicitly, that we possessed that authority but that when this should run, must be the great subject of discussion between us at the treaty—that we sincerely hoped and expected that it might be then fixed to the satisfaction of both parties—that doubtless some concessions must be made on both sides—That in all disputes and quarrels both parties usually took some wrong steps so that it is only by mutual concessions that a true reconcilement could be effected. That we wished them to understand us clearly on this point, we repeated again that some concessions would be necessary on their part as well as ours in order to establish a just and permanent peace. We farther observed that after this great point of the boundary line shall be considered at the treaty we should now what concessions and stipulations will be proper to make on our part and we trusted that they would be such as the world would pronounce reasonable and just.
As they have told us that they represented the nations of Indians north of the Ohio and whose Chiefs were assembled at the rapids of the Miami we informed them that it would be a satisfaction to us to be informed of the Names of those nations and of the number of chiefs so assembled.—
When we had finished our answer to theirs of yesterday one of the Shawanese Chiefs (Cattedents Eyes) arose and addressed us as follows; Brothers the Bostonians attend! We have heard your words our fathers the English people have also heard them—We thank God that you have been preserved in peace and that we bring our pipes together. The people of all the different nations here salute you they rejoice to hear your words—It gives us great satisfaction that our fathers the English have also heard them we shall for the present, take up our pipes and retire to our incampments where we shall deliberately consider your speach and return you an answer tomorrow.—
            July 9th. In council present as—yesterday Capt. Brant arose and said that they were glad that the great Spirit had preserved us in peace to meet again together. He then assured us that they perfectly understood our speach that they would take it with them and report it to the chiefs at the great Council at Miami that they thought that there was great prospect of our coming together, that the nations at the Westward were all of one mind, and if we agreed with them, it would be binding and lasting. That you have not spoken to us unitedly untill now, therefore what was done was not binding now you have an opportunity to speak to us together—and that we now take you by the hand to lead you to the place appointed for the meeting—He then delivered the following names agreeably to our request as the Nations who were assembled.
            
Five NationsOttawasWyandottsChipewaysShawenesePotawatamiesDelawaresMingoes part of the five nationsMunsiesChiroceesMiamiNantickes
              
And aded that their principal men of all the above nations were there.—
The Commissioners then closed the business of the council by saying, that their ears had been open to this speach—that they were ready to proceed with them to Sandusk—Where under the direction of the great Spirit they hoped that peace would soon establish on terms equally interesting and agreeable to all parties.—
July 10th. We left Niagara and on the 11th went again on board the Dunmore, the vessel assigned us, in the morning of the 14th: we sailed for the Mouth of Detroit River, where we arrived on the 21st.
July 29th. Captain Eliot one of the Indian agents arrived with a number of Indians, a second deputation from the nations assembled at the rapids of Miami.
July 30 we met the delegates, who, after a short speach, as introductory to their business & delivered us the following written speach—
"To the Commissioners of the Untied States Brothers, the deputies we sent you did yet fully explain our meaning—We have therefore sent others to meet you once more you may fully understand the great question we have to ask you, and to which we can put an explicit answer in writing—”
“Brothers, you are sent here by the United States, in order to make peace with us the confederate Indians.”
“Brothers you know very well, that the boundary line which was drawn between the white people and us, at the treaty of Fort Stanwix was the Ohio—”
“Brothers, if you seriously design to make a firm & lasting peace, you will immediately remove all of your people from our side of that river.—”
            “Brothers we therefore ask you, are you fully authorized by the United States, to continue and firmly fix on the Ohio river, as the boundary line between your people and ours—”
            
MarkSignedWyandotsBearComroysTurkeyDelawaresTurtleChippawasCraneShawaneesA  SnakeMiamisTurtleMingoesSnipePottawatamisFishOttowasOtterMunsies
            

July 31st. The commissioners gave the following answer. Brothers, we are a little surprised at the suggestion, that in the conference at Niagara, we did not come to a Right understanding, and that your deputies did not fully explain your meanings—Those deputies appeared to be men of good understanding, and when we saw them, they were perfectly sober.—In short, we never saw men in public Council more attentive, or behave with more propriety—We not therefore suppose, that they would mistake your meaning or ours.—Certainly were sufficiently implicit, for in plane terms we declared that in order to establish a just and permanent peace, some concessions would be necessary on your part, as well as ours. These words, brothers, are a part of our speach to your deputies, and that speach they offered us they fully understand.—What those concessions should be on both sides, and where the boundary line should be fixed, were proper subjects of discussion as the treaty, where we should speak face to face. This we are certain would be the best way to remove all difficulties: But your nation have adopted an other mode, which, by speaking at a distance prevents our knowing each other, and keeps alive those jealousies, which are the great obsticles to peace. We are desirous of meeting your nation without more delay.—we have already waited in this province sixty days, beyond the time appointed for opening the treaty.—We then told him as their nation desired answers to certain questions, we would be explicit therein. But before we should proceeded to this, we thought it proper to look back to former transactions, and we desired them patiently to hear us.—We acknowledged the treaty of Fort Stanwix, twenty five years ago and that the Ohio river then agreed upon as the boundary, between their lands, and the lands of the White people. We then observed, that about seven years after, a quarrel broke out between the King of Great Britain, and the people of those colonies, which are now the United States. That by the treaty of peace, made with the King, about ten years since, the great lakes and the waters which unite them, were by him declared to be the boundaries of the United States.—That after peace was made with the King, it remained to make peace with the those nations, who had taken part in the war with them. For this purpose commissioners were appointed to make peace with them, who sent messages to all the Indian nations inviting them to assemble and make peace. That the first treaty was held at Fort Stanwix, about nine years ago with the six nations which has stood firm and unviolated to this day.—That the next treaty was made, about ninety days after, at Fort McIntosh with the half king of the Wyandots, Last Pipe and other chiefs in behalf of the Wyandots, Delawares, Ottowas, and Chippawa nations.—Afterwards treaties were made with diverse Indian nations south of the Ohio River, and that one was made with the Kahaipilathy here present, and other Shawanese chiefs, in behalf of the Shawanoe Nation at the mouth of the great Miami, which runs into the Ohio. The Commissioners further observed those treaties, made in behalf of the United States, were sent to the great council of the States, who supposing them satisfactory, to the situation treated with proceeded to dispose of large tracts of the the land they ceeded, and a great number of inhabitants from the United States, have settled among them, as well as many families of their ancient fathers, the French have come over the great waters, and have settled on parts of the same lands.—That after some time, it appeared, that a number of people in their nations were dissatisfied with the treaties of Fort McIntosh & the manner.—That thereon the great council of the United States appointed Govr St. Clair their comissioner, with full powers to remove all causes of controversy to regulating trade, and settling boundaries, between the Indian nations, and the northern department of the United States.—That he accordingly sent messages, inviting all the nations concerned, to meet with him at a council fire, which he kindled at the falls of Muskingum. While he was waiting for them, some mischief happened at that place, and the fire was put out. Thereon he kindled a council fire at Fort Harmer, where near six hundred Indians of different nations attended. That the six nations then renewed & confirmed the treaty of Fort Stanwix, and the Wiandots & Delawares renewed and confirmed the treaty of Fort McIntosh, some Ottawas, Chippewas, Pottawatomies, & Sacs were also parties to this treaty of Fort Harmer, & that many of the chiefs, voluntarily declared their satisfaction, with the terms of those treaties.—That after these transactions the United States expected to hold the lands ceded in peace,—consequently large tracts, thereof were sold and are settled as before. The Commissioners then said that they would now answer explicitly, that for the reasons mentioned, it was impossible to make the River Ohio the boundary, between the Indian nations, and the United States.—That as they were men of understanding, and knowing the custom of the White people, and the great expense which attended their building, clearing lands &c and how valuable they were thereby rendered to them, they must be convinced that the Ohio could not now be made the boundary between the Indians country & that of the United States.
after this, we told them that the United States wished to have confirmed all the lands ceeded to them by the Treaty of Fort Harmar, and also a small tract of land, at the rapids of the Ohio claimed by General Clark, for the use of himself and his warriors: And in consideration thereof the United States would give such a large sum in money, or goods as was never given at any other time for any quantity of Indian lands, since the white people first set foot on this island. And because those lands did every year furnish them with skins and furs with which they bought clothing and other necessaries the United States would furnish the like constant supplies and therefore besides the great sum to be delivered at once they would every year deliver them a large quantity of such goods as might be best calculated to supply the wants of their women and Children.
But if all the land, before mentioned, could not be yielded up to the United States, the Commissioners wished to agree with them on a new boundary line; and therefore told them that for the quantity of lands they should relinquish, within the new boundary line, they would stipulate a generous compensation; not only for a large sum paid down, but for a yearly rent for the Chiefs of their nations. These propositions we considered as concessions on the part of the United States: but we did not stop here we formerly gave up a claim to their whole country south of the Great Lakes, as the property of the United States; in consequence of the treaty of peace with Great Britain; By telling them, the Indians, that we thought that an erroneous construction had been put on that part of our treaty with the King of Great Britain; as he had not purchased that country of them, consequently he could not give it away. That he only relinquished to the United States his claim to it—That claim was founded on a right acquired by treaty with other white nations, to exclude them from purchasing or selling in any part of their country; That this was the right which the King granted to the United States.—That before such a surrender, the king alone had a right to purchase of the Indian nations, any of their lands between the Great Lakes, the Ohio, and the Mississippi, excepting the part within the charter bounds of Pennsylvania. That the King, by the treaty of peace, having granted this right to the United States, they alone now have the right of purchasing, so that now neither the King, or any of his people, have any right to interfere in any respect to any part of these lands and that all their brothers the English knew this to be true: And it agrees with the declaration of Lord Dorchester at Quebec two years since—He tells the Indians when speaking on the subject of lands that the King granted no more than that "he would not extend his interference" beyound the line pointed out—That the Kings right to their "territory were against the nations of Europe, those were resigned to the states"—The Commissioners farther assured the Indians, that by express authority of the President of the Untied States, they acknowledged to them, that the property or right of soil of the great country above discribed to be in them, so long as they desired to occupy the same—That the United States only claimed particular tracts in it, as before mentioned, they admitted that the general rights granted by the King, as above stated and which is well known to the English and Americans, and called the right of preemption, or the right of purchasing of the Indians nations disposed to sell their lands, to the exclusion of all other white people what ever.—We concluded our answer by urging that they would soon conduct us to the place of treaty, for that with more care all difficulties, should any arise, might be removed.
August 1st. In Council as last evening One of the Wyandot Chiefs arose and assured that they were all brothers whom we saw. That it had been three years since we desired to speak with them—that they heard us yesterday and understood perfectly well what was said—That they had a few words to say respecting the treaties of Fort Stanwix, Beaver Creek & other places, which treaties were incompleat as there were but few Chiefs who attended them—that we had not bought their lands, that they yet owned them—that we have tried to draw off some of them. That many years ago, they all knew, that the Ohio was made the boundary, it was settled by Sr. Wm. Johnson—That this side was theirs, they considered it as the property—That Genl. Washington knows that you have troops & people on our lands. You say that you cannot move them off; we cannot give up our lands—That they were sorry, that they could not come to an agreement. He closed by saying that they have not much to observe, that there had been much mischief on both sides, that they come as we did on peace—That they would return and talk to their head warriors—and that we might return and tell General Washington.—After he closed it was said by other chiefs, that they were to take on one answer or speech, and request and that we would wait for an answer—To this we agreed relying on it that it would be soon forwarded—
Nothing particular took place from the time the Indians left us untill the 8th. of August when two of Capt. Hendricks men with letters respecting a supply of some necessaries came to see us.—By the information obtained, from letters, and messages, our prospects respecting a peace appeared flattering. In this hope we ever buoyed by different accounts for several days. But on the 12th; as no official information had arrived the commissioners judged that it would be expedient for them to proceed without more delay, to the Miami Bay or river about Eighteen miles from the council, that they might more easily and expeditiously, send to and receive and answer from the Council—They accordingly wrote to Captain Ford, requesting that his vessel might be ready for sailing in the morning—This vessel was assigned us by Governour Simcoe to attend us thro the whole business. This opened up a new matter, Capt. Ford informed us that he could not sail without the permission of Capt. Bunbury, a British officer of the 5th. who attended us—Bunbury said that he could not grant permission to proceed to Miami but if we wished to go to Sandusky we might; this we did not wish as that would remove us farther from the Council than we were at the mouth of Detroit River, besides we could not be as well accomodated there as at the place we were encamped. Thus disappointed we concluded to send off two runners for information; they soon returned but not untill after we had received the following speach which is copied verbatim—
To the Commissioners of the United States
Brothers, we have received your speach dated the 31st. of last month and it has been interprited to all the different nations—We have been long in sending you an answer because of the great importance of the subject but we now answer it fully having given it all the consideration in our power.—Brothers you tell us that after you had made peace with the King our father about ten years ago it remained to make peace “between the United States and the Indian nations who had taken part with the King, for this purpose commissions were appointed who first sent messages to all those nations inviting them to come and make peace.”
And after reciting the periods at which you say treaties are held at Fort Stanwix, Fort McIntosh & Miami, all which treaties, according to your own acknowledgement, save for the sole purpose of making peace, you then say, "Brothers, the Commissioners who conducted the treaties, in behalf of the United States sent the paper containing them to the General Council of the States; who, supposing them satisfactory to the Nations treated with proceeded to dispose of the lands thereby ceded.
Brothers: this is telling us plainly what we always understood to be the case and it agrees with the declarations of those few who attended these treaties, vizt: that they went to meet your Commissioners to make peace; but thro’ fear were obliged to sign any paper that was laid before them; and it has since appeared that deeds of cession were signed by them instead of treaties of peace.
Brothers, You say, "after some time it appeared that a number of people, your nations were dissatisfied with the treaties of Fort McIntosh and Miami, therefore the Council of the United States appointed Governor St. Clair with full powers for the purpose of removing all causes of controversy relating to trade & settling boundaries between the Indians nations and the Northern Department of the United States. He accordingly sent messages inviting all the nations concerned to meet him at a Council fire he kindled at the falls of Muskingum. While he was waiting for them some mischief happened at this place & the fire was put out, so he kindled a fire at Fort Harmar where near six hundred Indians of different nations attended. The six nations then renewed & confirmed the treaty of Fort Stanwix; and the Wyandots & Delawares renewed and confirmed the treaty of Fort McIntosh. Some Ottowas, Chippowas, Pottawatamies & Sacs were also parties in the treaty of Fort Harmar.”
Now Brothers, there are your words, and it is necessary for us to make a short reply to them.—
Brothers, a general Council of all the Indian Confederacy was held, as you well know, in the fall of the year 1788, at this place: and that general Council was invited by your Commissioner Governer St. Clair, to meet him for the purpose of holding a treaty with regard to those lands mentioned by you to have been ceded by the treaties of Fort Stanwix & Fort McIntosh.
Brothers. We are in possession of the Speeches & letters which passed on that occasion between those deputed by us, the Confederate Indians & Governor St. Clair, the Commissioner of the United States. These papers prove that your said Commissioner, in the beginning of the year 1789, after having been informed by the general Council of the preceeding fall, that no bargain or sale of any part of the Indian lands would be considered as valid or binding unless agreed to by a general Council, nevertheless persisted in collecting a few Chiefs of two or three nations only and with them held in treaty for the cession of an immense Country, in which they were no more interested than as a branch of the general Confederacy, and who were in no manner authorized to make any grant or cession whatever—
Brothers. How then was it possible for you to expect to enjoy peace & quietly hold those lands, when your Commissioner was informed, long before he held the treaty of Fort Harmar, that the consent of a general Council was absolutely necessary to convey any part of these lands to the United States? The part of these lands which the United States wish us to relinquish, & which you say are settled, have been sold to the United States since that time.
Brothers. You say, "The United States wish to have confirmed all the lands ceded to them by the treaty of Fort Harmar, and also a small tract at the Rapids of the Ohio, claimed by General Clark for the use of himself & his Warriors; and in consideration thereof the United States would give such a large sum in money or Goods as was never given at any one time for any quantity of Indian lands, since the white people first set their foot on this Island. And because these lands did every year furnish you with skins & furs with which you bought cloathing and other necessaries, the United States will soon furnish the like constant supplies: and therefore, besides the great sum to be delivered at once, they will every year deliver you a large quantity of such Goods as are best fitted to the wants of yourselves, your women & children.”—
Brothers. Money to us is of no value & to most of us unknown and as no consideration whatever can induce us to sell our lands on which we get sustenance for our women and children we hope as may be allowed to point out a mode by which your settlers may be easily removed and peace thereby obtained.—Brothers, we know that these settlers are poor or they never would have ventured to live in a country which has been in continual trouble ever since they crossed the Ohio—Divide therefore this large sum of money which you have offered to us, among those people, give to each also a proportion of what you say you would give us annually over and above this very large sum of money and we are persuaded they would most readily accept of it in lieu of the Lands you sold them: if you add also the great sums you must expend in raising and paying armies with a view to force us to yield our own country, you will certainly have more than sufficient for the purpose of repaying those settlers for all their Labour and improvements.
Brothers you have talked to us about concessions. It appears strange that you should expect any from us who have only been defending our just rights against your invasions—We want peace—Restore to us our own country and we shall be enemies no longer. Brothers you will make one concession to us, by offering us your money and an other by having agreed to do us justice, after having long and injuriously withheld it—We mean in the acknowledgement you have now made that the King of England never did nor ever had a right to give you our country by the treaty of peace—And you want to make this act of common justice a great part of your concession and seem to expect that because you have at last acknowledged our independence we should for such a favour surrender to you our country—
Brothers you have also talked a great deal about preemption and your exclusive right to purchase the Indian Lands, as ceded to you by the King at the treaty of peace—
Brothers we never made any agreement with the King, nor with any other nation, that we would give to either the exclusive right to purchase our lands, and we declare to you that we consider our selves free to make any bargain or cession of lands whenever & to whomsoever we please. If the white people as you say made a treaty that none of them but the king should purchase of us land, that he has given that right to the United States, it is an affair which concerns you and him and not us: We have never parted with such a power. Brothers at our general council held at the Glaise last fall we agreed to meet Commissioners from the United States for the purpose of restoring peace, provided they consented to acknowledge and confirm our boundary line to be the Ohio: And we determined not to meet you untill you gave us satisfaction on that point, that in the reason we have never met.—We desire you to consider Brothers. That our only demand, is the peaceable possession of a small part of our one great country. Look back and view the lands from whence we have been driven to this point—we can retreat no farther because the Country behind hardly affords good for its present inhabitants, and we have therefore resolved to leave our bones in this small space, to which we are now consigned.—
Brothers we shall be persuaded that you mean to do us justice if you agree that the Ohio shall remain the boundary line between us—If you will not consent thereto our meeting will be altogether unnecessary. This is the great point, which we hoped would have been explained before you left your homes, as our message last fall was principally directed to obtain that information.
Done in general Council at the foot of the Miami rapids, the 13th. day of August 1793
            Signed
            
            WyandotsPottawatamisSeven Nations CanadaCanroysDelawaresMunseysShawaneseNantikokesMiamisMohickensOttowasMessasaguesChippawasCreeksSenacas of the GlaizeCherokees
            
This was presented in the afternoon of August 16th.
The Commissioners acknowledged, by the return of the messengers, the receipt of their answer said that it amounted to a declaration that they would not agree to any boundaries than the Ohio That the negotiation was therefore at and end. We told them that we sincerely regretted that peace was not the result: But knowing the upright and liberal views of the United States, which was as far as they gave us an opportunity, we had explained to them that we were convinced that impartial judges would not attribute the continuance of the war to the United States.—
Done at Cape Eliots at the mouth of the Detroit River the 16th. Augt 1793. 
            BL} Commissioners of the United StatesBRCP
            
            The final answer of the Indians was, I have no doubt, dictated by that influence which has operated so freely as to prevent our seeing them in Council. More of this when I see you.
            
            
I came out of Canada by the way of Montreal and lake Champlain—I am now on my way to Philadelphia as soon as the business of our Commission can be closed I shall instantly set off for Boston where I expect to arrive about the end of this month.
I am my Dear Sir your / Affectionate friend
            B. Lincoln
            

N.B. There may be some errors in the Copy of the Indians last speach as it was copied from a copy uncorrected—

